Citation Nr: 9924624	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-12 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a higher rating for dysthymic disorder with 
depression, initially rated as 30 percent disabling from July 
1992 and 50 percent disabling from January 1994.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 TO March 1971 
and from November 1975 to October 1987.

In January 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania established 
service connection for depression, characterized as dysthymic 
disorder and assigned a 10 percent rating under Diagnostic 
Code 9405.  The veteran submitted a notice of disagreement 
with the rating assigned, asking for a 100 percent rating.  
In November 1993, the RO assigned a 30 percent rating for a 
nervous condition.  The RO also notified the veteran that his 
appeal was considered withdrawn unless he indicated further 
disagreement.  The record does not reveal that the veteran 
indicated any disagreement with that decision.  Nevertheless, 
unilateral withdrawal of an appeal cannot be performed by an 
RO where the rating decision has granted less than the entire 
benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).  
Accordingly, the appeal continues from the January 1993 
rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of this appeal has been obtained by the RO.

2.  The veteran's service-connected dysthymic and depressive 
symptoms are manifested by minimal insight, questionable 
judgment, possible paranoid delusions, mood congruent 
psychotic features, hypomanic episodes, and suicidal ideation 
resulting in the inability to obtain or retain employment.



CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
dysthymic disorder with depression are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, 
Diagnostic Code 9433 (effective as of November 7, 1996); 
38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 9433 (effective 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board also is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  Id.




Factual Background

In July 1992, the veteran applied for service connection for 
depression and for other health problems.  He reported that 
since active service he had received private medical care for 
depression at Oyster Point Family Practice.  

In August 1992, the veteran underwent VA mental evaluation.  
During the examination, the veteran reported that he had 
twice attempted suicide and that he had attempted to wash a 
superior officer overboard the aircraft carrier during active 
naval service.  He also reported three failed marriages.  He 
said that he worked as a technician in a fishery but had 
difficulty communicating with people.  He admitted to a 
history of drug and alcohol abuse.  He currently took 
antidepressants.  The examiner reported that the veteran was 
alert, oriented, cordial, relevant, coherent, and had 
adequate and appropriate affect.  There were no overt signs 
of psychosis, suicidal or homicidal contemplation and he 
seemed to be responding well to mental health treatment.  The 
diagnoses were dysthymic disorder, by history; and, mixed 
personality disorder, rule out borderline narcissistic and 
passive/aggressive traits.  .  

Private treatment reports from Oyster Point Family Practice 
indicate that the veteran received treatment for several 
health problems from 1989 to 1991.  A January 1989 report 
notes that the veteran had been plagued with revenge thoughts 
against another sailor on an aircraft carrier.  Other reports 
note depression, mood swings, and treatment with Prozac.

As noted in the introduction, in January 1993, the RO 
established service connection for depression, characterized 
as dysthymic disorder and assigned a 10 percent rating under 
Diagnostic Code 9405.  

In his June 1993 notice of disagreement, the veteran reported 
that he was hospitalized from by VA from June to July 1992 
and had received follow-up outpatient care since then.  He 
reported that he was privately hospitalized at Centre 
Community Hospital (Centre) from February to March 1993 and 
again during May 1993 and was currently under the care of a 
Dr. Carlos Santiago.  He indicated that he had not been able 
to work since Spring 1992 and that he separated from his wife 
because of his problems.  

In July 1993, the RO sent development letters to Centre, to 
Dr. Santiago, and to Lawrence T. Clayton and Counseling 
Associates, Inc.

An August 1993 report from Lawrence T. Clayton and Counseling 
Associates, Inc. indicates that the veteran had received 
outpatient psychotherapy since March 1993 after his discharge 
from Centre.  The report indicated that the veteran also 
underwent two other hospitalizations at Centre.  The report 
notes that the diagnoses were major depression, recurrent, 
moderate; and alcohol abuse.  

The veteran underwent VA mental evaluation in September 1993.  
The veteran reported depression and insomnia since active 
service.  The examiner found the veteran to be alert, 
oriented, coherent, relevant, and depressed with an anxious 
mood.  He was currently taking Paxil, Doxepin, and Ambien and 
was attending weekly counseling sessions.  The diagnosis was 
major depression, nonpsychotic, responding to treatment and 
counseling.

The RO subsequently received hospital reports from Centre.  
The reports note hospitalization during February and March 
1993, again in May 1993, and again in June 1993.  The 
February-March 1993 Centre report indicates that the veteran 
was admitted to the emergency room as a result of an 
intentional drug overdose and suicide attempt.  He reported 
that his wife and child had just left him.  He was reported 
angry and provocative during much of his hospitalization.  He 
was discharged in an improved condition with medication in 
March 1993.  The veteran was re-hospitalized in May 1993 for 
a recurrence of major depression and suicidal ideation.  He 
had apparently again taken an overdose of medication.  During 
mental evaluation, he was tense, anxious, and depressed.  His 
affect was appropriate and he was nonpsychotic.  He admitted 
to suicidal ideation by overdosing.  During treatment, he 
received Paxil, Ativan, Doxepin, and Dalmane.  He was 
discharged with a prescription for Paxil, Ativan, Doxepin, 
and Dalmane, and Naprosyn.  He was readmitted to Centre in 
June 1993 for exacerbation of symptoms and renewed threats of 
suicide.  He was tense, anxious, and depressed and threatened 
suicides if jailed for recently violating a restraining order 
forbidding any contact with his son.  The examiner felt that 
the veteran had recently used marijuana and alcohol.  His 
Axis I discharge diagnoses in July 1993 were major 
depression, recurrent with melancholia; alcohol abuse; and, 
cannabis abuse.

In November 1993, the RO received a letter from a Congressman 
indicating that the veteran desired an increased rating.  The 
Congressman included a letter from the veteran wherein he 
requested that VA award him a 100 percent rating.  He also 
indicated that he had received Social Security Administration 
(SSA) benefits since September 1993, but that this date 
should have been since September 1992.  

In November 1993, the RO assigned a 30 percent rating for a 
nervous condition, effective from July 2, 1992.  The RO also 
notified the veteran that his appeal was considered withdrawn 
unless he indicated disagreement.  

In January 1994, the veteran submitted a VA Form 21-8940, 
Veteran's Application For Increased Compensation Based On 
Unemployability.  In the application, the veteran indicated 
that he last worked in March 1992 but that he did not leave 
the job because of his disability.

An April 1994 VA mental disorders examination report notes 
review of the medical history.  The examiner noted that the 
veteran was tense, dysphoric, anxious, over-vigilant, and 
showed increased psychomotor activity.  He was alert, 
oriented, coherent, relevant, and spontaneous.  The diagnosis 
remained major depression, recurrent, non-psychotic, and 
treated by medications and counseling.  

In a September 1994 rating decision, the RO denied a claim 
for an increased rating for a nervous condition and also 
denied a claim for a total disability rating for compensation 
based on unemployability of the individual.

In September 1995, the veteran reported that he currently 
received SSA disability and that he currently took Lithium 
Carbonate, Paxil, Doxepin, Ambien, and Lomotil.  He reported 
side effects from those medications.  He included a letter 
from Dr. Santiago, dated in September 1995, indicating that 
the veteran's current diagnoses were major depression, 
recurrent, with melancholia; alcohol abuse; and cannabis 
abuse.  Dr. Santiago reported that the veteran was 
chronically depressed and had periods of acute exacerbation 
and a fragile adjustment.  Dr. Santiago stated "In my 
opinion, he is, at this time, totally incapacitated for 
gainful employment." 

In April 1996, the veteran testified before an RO hearing 
officer that he was hospitalized in 1993 because his symptoms 
had gotten worse and he attempted suicide.  He reported that 
he still saw Dr. Santiago about once every two weeks.  He 
testified that in the last few months he had had suicidal 
thoughts on several occasions.  He last worked a couple of 
years earlier.  He testified that he had tried self-
employment but that was not successful.  He testified that he 
had short-term memory problems and concentration problems.  
He testified his depression caused relationship problems with 
his girlfriend due to such things as memory loss caused by 
his medication.  He said that she said he was not dependable.  
He testified that he currently took Paxil, Doxepin, and 
lithium.  He said that the lithium caused thyroid problems so 
he had to take thyroid medicine too.  He said that he 
currently took about 10 pills per day.  He testified that his 
last job was counting fish but that he could not handle the 
job.  He recalled that his employer told him that he was 
being laid off, but he noticed that they kept hiring people 
after he left.  He concluded that he had been let go because 
he could not do the job.  

In June 1996, the RO received numerous records and a 
disability determination from SSA.  In a July 1993 SSA 
decision, the veteran was determined to be disabled from 
working beginning in March 1992.  The primary diagnosis was 
major depression.  A secondary diagnosis of personality 
disorder was also given.  Supporting documents for the 
decision include a January 1993 VA outpatient treatment 
report noting that the veteran might present as angry, moody, 
and inappropriate, that difficulty with the law was a 
foreseeable possibility, that his depression could, at times, 
be profound, and he was seen as a suicide risk.  Another 
report included in the veteran's SSA file is a June 1993 VA 
psychological examination report that notes that the veteran 
had many problems in relating to others including 
understanding their communications because of his 
idiosyncratic interpretations which have paranoid and 
competitive aspects.  The examiner concluded that since the 
veteran was coping poorly, his depression might be worsening.  
His prognosis was poor.  The examiner felt that the veteran 
might need assistance handling his own funds because of his 
impulsiveness.  The diagnosis on Axis I was major depression, 
recurrent, moderate.  An Axis II diagnosis of personality 
disorder, not otherwise specified, was also given.  

SSA also supplied copies of other VA and private treatment 
reports.  Of note is a medical assessment form dated in March 
1993 and signed by Dr. Santiago wherein he checked a box that 
indicates that the veteran was temporarily incapacitated and 
that the incapacity precluded employment.  On that form, Dr. 
Santiago annotated that the veteran was presently depressed, 
was incapacitated from working, and noted that with treatment 
the veteran should be able to resume work within a few 
months.  

A February 1997 hearing officer decision and supplemental 
statement of the case indicates that Dr. Santiago had not 
responded to the RO's request for treatment records.  The 
decision also indicates consideration of the evidence under 
the revised rating schedule.  

A November 1997 VA mental disorders examination report notes 
a review of the veteran's medical history.  The examiner 
noted that the veteran had lost his job in 1992 when he 
angered a faculty member on the research project where he 
worked.  The examiner felt that the veteran was chronically 
depressed with periods of acute exacerbation.  The veteran 
appeared to be unable to explain why he could not work, but 
he did mention impaired concentration and difficulty 
focusing.  The examiner reported that the veteran was alert, 
oriented, in good contact with reality and showed no signs of 
psychosis.  His speech was normal, but he lacked insight into 
his problems.  His mood was mild to moderately dysphoric and 
his affect was somewhat stifled and restricted, but not 
blunted or flattened.  Hypersensitivity and inability to 
control his anger were noted.  The examiner felt that the 
veteran's major depressive disorder was moderate in 
intensity.  His substance abuse appeared to be in partial 
remission.  The examiner remarked that the veteran was 
definitely socially and occupationally impaired but also felt 
that he was not permanently and totally disabled from any 
type of employment.  The examiner felt that the veteran was 
not making enough effort to find work.  

In February 1998, the RO received VA outpatient reports 
reflecting therapy at various times during 1996 to 1998.  Of 
note is a November 1997 report indicating that the veteran's 
girlfriend had called in to report an acute change in the 
veteran's behavior.  He had apparently been acting 
irrationally and she felt that he might be dangerous.  The 
examiner requested that the veteran return to the clinic.  
Upon arrival at the clinic, the veteran appeared to be 
extremely uncomfortable and moved with a lot of pain due to a 
recent fall that broke several ribs.  He acknowledged 
tremendous difficulty with his girlfriend.  The veteran 
declined admission to the hospital at that time.  He reported 
that he was employed part-time and might get enough money 
from that job to buy a bus ticket to see his family.  The 
examiner felt that the veteran was not acutely suicidal nor 
did he pose an immediate danger to himself.  The examiner did 
feel, however, that the veteran's poor judgment, impulsive 
behavior, and history of substance abuse made his a chronic 
risk for self-injury.  

An October 1998 VA mental disorders examination report notes 
that the examiner reviewed the claims file.  The examiner 
noted that the veteran attended on-going therapy sessions and 
took psychiatric medication.  The examiner also noted a 
current diagnosis of bipolar affective disorder with 
polysubstance abuse.  The veteran reported that he changed 
therapists because he did not get along with the last one.  
He felt that his symptoms had worsened in the recent four 
years although he did not know why.  He reported several 
suicide attempts in the recent four years.  He reported rapid 
cycling between episodes of mania and depression.  He 
admitted that he had killed cats in bouts of anger explaining 
that when aggravated, he sometimes heard command 
hallucinations telling him to kill the cats.  The examiner 
noted the presence of some paranoid delusion.  The veteran's 
insight was felt to be quite minimal and his judgment was 
questionable.  The diagnoses on Axis I were major depression, 
recurrent with mood congruent psychotic features and 
hypomanic episodes; alcohol abuse in partial remission; 
marijuana abuse, ongoing; and, cocaine abuse, in remission.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 50 [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, a score of 41 to 50 is indicative of serious 
symptoms, or serious difficulty in social, occupational, or 
school functioning, i.e., no friends, unable to keep a job.  
See 38 C.F.R. § 4.125 (1998)].  The examiner reviewed the 
various diagnoses given and noted that it would be difficult 
to parcel out the different aspects of his psychiatric 
disorder from his personality disorder and substance abuse.  
The examiner felt that bipolar affective disorder could not 
be ruled out.  All of the above seemed to contribute to 
generally poor ability to function, according to the 
examiner.  He was deemed competent for VA purposes.  

In March 1999, the RO assigned a 50 percent rating, effective 
January 1994, for dysthymic disorder with depression.  

II.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with criteria set forth in the VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(1998).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1 (1995); Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1995).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  The regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that during the pendency of the veteran's 
appeal, the regulation pertaining to evaluation of mental 
disorders was amended effective November 7, 1996.  See 
61 Fed. Reg. 52695-52702 (1996) (now codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998)) (hereinafter referred to as the 
"revised criteria").  The United States Court of Appeals 
for Veteran Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) has held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the ... judicial appeal process 
has been concluded, the version most favorable to appellant 
should and ... will apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs (Secretary) to 
do otherwise and the Secretary did so."  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312- 313 (1991).  In that 
decision, the Court noted that this view comports with the 
general thrust of the duty-to-assist and the benefit-of-the-
doubt doctrines.  Id.

Under the former provisions, the evaluation of mental 
disorders will be rated as follows: A 10 percent evaluation 
is warranted for dysthymic disorder when there is emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility, and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent evaluation requires that attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes (such as fantasy, confusion, 
panic, and explosions of aggressive energy) associated with 
almost all daily activities resulting in a profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  See 38 C.F.R. 
§ 4.132, Diagnostic Code 9433, effective prior to Nov. 7, 
1996.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9433, effective 
November 7, 1996, dysthymic disorder will be rated as 
follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The veteran's dysthymic disorder with depression is currently 
manifested by minimal insight, questionable judgment, 
possible paranoid delusion, mood congruent psychotic 
features, hypomanic episodes, suicidal ideation and inability 
to obtain or retain employment.  The record shows that the 
veteran may have part-time employment.  His recent GAF score 
is 50.  

Inasmuch as the recent GAF score of 50 does not conclusively 
demonstrate the level of impairment, the Board must also look 
at other factors.  Of special note are Dr. Santiago's two 
medical opinions that the veteran has been unable to work and 
the SSA decision to that effect.  Under the former criteria, 
demonstrable inability to obtain or retain employment itself 
warrants a 100 percent schedular rating (38 C.F.R. § 4.16(c) 
(effective prior to November 7, 1996)), and the Board finds 
that this has been demonstrated throughout the appeal period.  
Dr. Santiago reported in 1993 and again in 1995 that the 
veteran was unemployable because of his psychiatric 
disability.  This weighs rather heavily in favor of the 
veteran's claim.  The SSA records indicate that the veteran 
has been disabled from working during the appeal period.  The 
U.S. Court of Appeals for Veterans Claims (then called the 
U.S. Court of Veterans Appeals) has held that although SSA 
decisions with regard to unemployability are not controlling 
for purposes of VA adjudication, an SSA decision is pertinent 
to a determination of the appellant's ability to engage in 
substantially gainful employment.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  The Board further notes that 
substantially gainful employment has been defined as that 
which is ordinarily followed by the non-disabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides or a 
"living wage."  See Beatty v. Brown, 6 Vet. App. 532 
(1994); Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  
Moreover, marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a) 
(1998).  In this regard, the veteran's part-time employment 
is not considered to be substantially gainful employment.  
The Board finds, therefore, that the SSA disability decision 
is also persuasive evidence that the veteran has not been 
employable during the appeal period.  Incidentally, neither 
supplemental statements of the case issued since the RO 
received Dr. Santiago's reports and the SSA documents contain 
any mention of the SSA disability determination or Dr. 
Santiago's opinion on the veteran's employability.  The Board 
must therefore question whether the VA examiner who assigned 
the GAF score of 50 was fully aware of these reports 
(although he did mention review of the claims file).  In any 
event, the benefit of the doubt has been afforded the 
veteran.

Under the former criteria, the veteran's symptoms do not 
demonstrate virtual isolation in the community or gross 
repudiation of reality.  Nor have the recent VA examiners 
felt that the veteran cannot work; however, because the 
private physician feels that the veteran cannot work at 
present and there is medical evidence of psychotic features 
and suicidal ideation, the Board finds that the evidence on 
employability is in relative equipoise.  Resolving any 
remaining doubt in this issue in favor of the veteran, the 
Board finds that the criteria for a 100 percent rating for 
dysthymic disorder with depression under the former criteria 
were  met on the date of claim (July 1992).  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
58 (1991).

Under the revised rating criteria, total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, warrants a 100 percent rating.  The veteran appears 
to meet these criteria.  Although at his recent VA 
examination he did not exhibit grossly inappropriate 
behavior, and his GAF score of 50 does not conclusively 
indicate total occupation impairment, he does appear to have 
persistent delusions or hallucination and the medical 
evidence suggests that he poses a persistent danger of 
hurting self or others.  In addition, he testified concerning 
his difficulty working at any job, even self-employment.  
After consideration of all the evidence, the Board finds that 
the veteran's dysthymic disorder symptoms approximate the 
criteria for a 100 percent schedular rating under either the 
former or the revised criteria of Diagnostic Code 9433. 


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation of 100 percent for 
dysthymic disorder with depression is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

 

